DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 05/25/2021.  In virtue of this filing, claims 1-13 are currently presented in the instant application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2021 and 01/26/2022 has been considered by Examiner and made of record in the application file.
Drawings
The drawing submitted on 05/25/2021 has been considered by Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueta (US Pub. No.: 2009/0061961) in view of Choi et al. (US Pub. No.: 2012/0129581, hereinafter, “Choi”).
Regarding claim 1, Ueta teaches a folding mobile terminal (see figures 1-2 and 7-8), comprising a first housing (1), a second housing (2), a second screen (display 52), and a connecting clamp (read on the combination of rotating shaft 9 and rotating shaft 10),  the first housing is connected to the second housing through the connecting clamp (rotating shaft 9), one end of the connecting clamp is rotatably connected to the first housing and rotates around a first axis (see figures 1 and 7, rotating shaft 9), the second housing is rotatably connected to another end of the connecting clamp and rotates around a second axis, and the first axis and the second axis intersect or are non-coplanar (see figures 2 and 8, rotating shaft 10, [0053-0063]). 
It should be noticed that Ueta fails to teach a first housing, a first screen, a second housing, a second screen and wherein the first screen is disposed on the first housing, the second screen is disposed on the second housing. However, Choi teaches a first housing, a first screen, a second housing, a second screen and wherein the first screen is disposed on the first housing, the second screen is disposed on the second housing (see figures 1 and 7, display 111 and 121, [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Choi into view of Ueta in order to provides a dual display folder type terminal that can provide an additive usage of a hinge which in turns helps to and reduce a size of the terminal because addition space of a button is unnecessary as taught by Choi at [0007].
Regarding claim 8, Ueta further teaches one end of the connecting clamp is connected to a first side face of the first housing, another end of the connecting clamp is connected to a second side face of the second housing, and the first side face and the second side face are located on a same side of the folding mobile terminal (see figure 8, rotating shaft 10 has one end connect to first housing 1 and second end connect to second housing 2, they are in the same side).
Regarding claim 13, Ueta further teaches mobile phone (see figure 1).

Allowable Subject Matter
Claims 2-7 and 9-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, the prior art made of record fails to clearly teach or fairly suggest the feature of the connecting clamp comprises a first connecting rod, a first connecting shaft, and a second connecting rod, the first connecting rod is rotatably connected to the first housing through the first connecting shaft, an axis of the first connecting shaft is the first axis, the second connecting rod is rotatably connected to another end of the first connecting rod, an axis of the first connecting rod is the second axis, and the second connecting rod is connected to the second housing. 
Regarding claim 9, the prior art made of record fails to clearly teach or fairly suggest the feature of the first housing comprises a plate-shaped portion and a cylindrical portion fastened to one end of the plate-shaped portion, and when the folding mobile terminal is in a folding state, the cylindrical portion extends beyond end faces of two opposite ends of the second housing, the first screen is a flexible screen, and a partial area of the first screen is attached to a surface of the cylindrical portion.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649